DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu-Hoffman et al. (US Patent No. 9,691,298) (hereinafter as Allstate) in view of Binion et al. (US Pub. No. 2015/0112504 A1) (hereinafter as State Farm). 
As per claim 1, Allstate discloses a computer-implemented method for updating a character profile of a virtual character of a telematics-based game (communication from real-world vehicle transmitted to an application with a virtual game based off real-world driving habits, see Fig. 2 and Fig. 5), the method comprising: generating, based at least in part upon a character profile of a virtual character, one or more virtual occurrences to be encountered by the virtual character (the storyline screen may give a brief overview of the safe driver application in order to introduce the user to the game and its objectives and features. The storyline screen may explain that the user will have to use and improve his/her gaming and driving skills to unlock new challenges and advance to new levels. For example, in the “DriveQuest” game, a character (e.g., a king) may appear on the storyline screen to explain to the user that as he/she demonstrates his/her driving skills, new challenges and levels may become available for exploration, see Col. 10, lines 18 – 33); determining, based at least in part upon a plurality of virtual ratings of the virtual character, one or more outcomes associated with the one or more virtual occurrences (See Col. 10, lines 35 – 39); generating a virtual trip including the one or more virtual occurrences with the associated one or more outcomes (see Col. 10, lines 45 – 56); determining, based at least in part upon the one or more outcomes, a trip success prediction of the virtual character completing the virtual trip (see Col. 14, lines 12 – 29);  upon receiving the user’s selection of the first user-selectable command, updating the character profile by at least initiating the virtual trip with the virtual character (See Fig. 4A – P and Fig. 5); upon receiving the user’s selection of the second user-selectable command: updating the one or more outcomes according to a predetermined adjustment and updating the character profile by at least initiating the virtual trip with the virtual character based on the updated one or more outcomes and presenting the updated character profile to the user (see Fig. 4A- P and Col. 7, lines 18 – 45, Col. 10, lines 18 – 56). 
Allstate does not expressly disclose determining, based at least in part upon the one or more outcomes, a predicted change in vehicle condition of a virtual vehicle, the predicted change in vehicle condition being indicative of a degree of damage to be sustained by the virtual vehicle during the virtual trip and presenting the trip success prediction, the predicted change in vehicle condition.
State Farm teaches a vehicle sensor collection of vehicle information, wherein an onboard vehicular data is collected by an external sensor for an accident involving the vehicle, (see [0016]), the data is processed to generate a virtual model of an event, virtual model generated by a model generation unit is an animated re-creation of the event (See [0016], [0047]). Risk indicator may be determined using predictive modeling, which may used data reflecting information collected from the external sensors to generate a correlation model (see [0040] and [0104]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement a vehicle data sensor and virtual prediction model that can predict the condition of a vehicle after an accident of State Farm with the on-board diagnostic system and safe drive application of Allstate in order to allow the application to predict the condition of the virtual vehicle and update the user’s profile along with their virtual vehicle.
As per claim 2, Allstate discloses each virtual occurrence of the one or more virtual occurrences includes one or more virtual obstacles to be encountered by the virtual character (see Col. 10, line 46 – Col. 11, line 22). 
As per claim 3, Allstate discloses each outcome of the one or more outcomes correspond to a likelihood of success of the virtual character overcoming the one or more virtual obstacles in each virtual occurrence of the one or more virtual occurrences (see Col. 10, line 46 – Col. 11, line 22 and Col. 14, lines 12 – 29). 
As per claim 4, Allstate discloses the virtual character has a plurality of virtual skills including a virtual steering skill, a virtual braking skill, a virtual speeding skill, and a virtual focus skill (see Col. 12, lines 40 – 44, Col. 20, lines 59 – 67 and Col. 21, lines 1 – 4).
As per claim 5, Allstate discloses each virtual occurrence of the one or more virtual occurrences includes a steering difficulty corresponding to one or more virtual steering obstacles, a braking difficulty corresponding to one or more virtual braking obstacles, a speeding difficulty corresponding to one or more virtual speeding obstacles, and a focus difficulty corresponding to one or more virtual focus obstacles (see Col. 12, lines 40 – 44, Col. 16, lines 34 – 55, Col. 20, lines 59 – 67 and Col. 21, lines 1 – 4).
As per claim 6, Allstate discloses the determining the one or more outcomes includes determining the focus difficulty (see Col. 16, lines 34 – 55). 
As per claim 7, Allstate discloses the generating the one or more virtual occurrences includes generating the one or more virtual occurrences based further in part upon one or more unlocked regions of a virtual map of the telematics-based game (the storyline screen may explain that the user will have to use and improve his/her gaming and driving skills to unlock new challenges and advance to new levels, see Col. 10, lines 18 – 33). 
As per claims 8 and 9, Allstate does not expressly disclose the updating the character profile includes updating a vehicle condition of the virtual vehicle based on the predicted change in vehicle condition and the presenting the updated character profile includes presenting the updated vehicle condition of the virtual vehicle. 
State Farm teaches a vehicle sensor collection of vehicle information, wherein an onboard vehicular data is collected by an external sensor for an accident involving the vehicle, (see [0016]), the data is processed to generate a virtual model of an event, virtual model generated by a model generation unit is an animated re-creation of the event (See [0016], [0047]). Risk indicator may be determined using predictive modeling, which may used data reflecting information collected from the external sensors to generate a correlation model (see [0040] and [0104]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement a vehicle data sensor and virtual prediction model that can predict the condition of a vehicle after an accident of State Farm with the on-board diagnostic system and safe drive application of Allstate in order to allow the application to predict the condition of the virtual vehicle and update the user’s profile along with their virtual vehicle.
As per claims 10 – 18, the instant claims are a system in which corresponds to the method of claims 1 – 9. Therefore, it is rejected for the reasons set forth above. 
As per claims 19 – 20, the instant claims are a non-transitory computer-readable medium in which corresponds to the method of claims 1 and 2.  Therefore, it is rejected for the reasons set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of Reference Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715